Citation Nr: 1039482	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1970.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denying entitlement        to the benefit sought. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

There is further evidentiary development warranted prior to 
issuance of a decision  in this matter and hence, the case is 
being remanded.

The Veteran contends that his current condition of hypertension 
was incurred during active duty service. While the first formal 
diagnosis of hypertension apparently was given in 1984, the 
Veteran alleges that the pre-hypertensive reading noted during 
his February 1970 military separation examination denoted the 
actual onset of hypertension. The pre-hypertensive reading of 138 
(systolic) / 84 (diastolic) is confirmed by service treatment 
history.  

Moreover, in May 2006 correspondence the Veteran alleged that he 
was a "medical holdover" at Fort Hood, Texas during his 
separation examination due to high blood pressure. This 
circumstance of being a "medical holdover" (it would be 
presumed this means being classified as not medically fit for 
separation, or a similar finding) is not mentioned anywhere in 
service treatment records (STRs). However, such a fact might be 
expected to be recorded in the Veteran's service personnel 
records.          The Board agrees with the Veteran's designated 
representative that obtaining           the Veteran's personnel 
file would be of value. Therefore, a remand is warranted to 
obtain this background information. See 38 C.F.R. § 3.159(c)(2) 
(VA will undertake reasonable efforts to obtain relevant records 
in the custody of a Federal department or agency).

Following completion of the foregoing development, the Veteran 
should undergo a VA Compensation and Pension examination to 
determine the nature and likely etiology of his claimed 
hypertension. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center (NPRC) to obtain a 
copy of the Veteran's service personnel file, 
and then associate all records received with 
the claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA examination to determine the current 
diagnosis and likely etiology of claimed 
hypertension. The claims folder        must 
be provided to and reviewed by the examiner            
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. The VA examiner is requested 
to opine as to whether the Veteran's 
diagnosed hypertension            at least as 
likely as not (50 percent or greater 
probability) was incurred during the 
Veteran's military service,            or 
manifested to a compensable level within one-
year of separation therefrom. The VA examiner 
should indicate his or her consideration of 
the Veteran's military separation examination 
indicating a finding of a                pre-
hypertensive reading.


The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.        If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to        
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


